       Case 6:17-cv-00424-MC             Document 44-19     Filed 11/13/18     Page 1 of 1




Timothy R. Volpert, OSB No. 814074
tim@timvolpertlaw.com
Tim Volpert PC
610 SW Alder Street, Suite 415
Portland, Oregon 97205
(503) 703-9054

Andrew M. Stroth (Pro Hac Vice)
Carlton Odim (Pro Hac to be filed)
Amanda Yarusso (Pro Hac to be filed)
astroth@actioninjurylawgroup.com
Action Injury Law Group, LLC
191 N. Wacker Drive, Suite 2300
Chicago, IL 60606
(844) 878-4529

Attorneys for Plaintiffs

                           UNITED STATES DISTRICT COURT
                       DISTRICT OF OREGON - EUGENE DIVISION



   RONDA MCGOWAN, Personal
   Representative for the Estate of Brian Babb,           Case No. 6:17-cv-00424-TC
   LEE BABB, CONNOR BABB, by and
   through his Guardian Ad Litem,
   STEPHANIE WOODCOCK, and KAYLEE                         Plaintiffs’ Exhibit 18
   BABB,
                                                          Recorded Interview Malcolm
                           Plaintiffs,                    McAlpine

                                                          (Thumb Drive to be Submitted)
           vs.


   WILL STUTESMAN, OFFICER GROSE
   OFFICER PIESKE Sgt. MCALPINE, CITY
   OF EUGENE, a municipal subdivision of the
   State of Oregon, JANE DOE CALL TAKER,
   John and Jane Does 1-10,

                           Defendants.
